 

Exhibit 10.1

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
effective as of November 30, 2017 by and between NUVO RIVERSIDE, LLC, a Florida
limited liability company ("Seller"), and SST IV ACQUISITIONS, LLC, a Delaware
limited liability company ("Purchaser").

WHEREAS, reference is hereby made to that certain Purchase and Sale Agreement
dated August 18, 2017 by and between Seller and Purchaser, as amended by that
certain First Amendment to Purchase and Sale Agreement dated October 27, 2017
(as further amended by this Amendment, the "Agreement"); and

WHEREAS, Seller and Purchaser desire to make certain amendments to the
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereby agree as follows:

1.Recitals; Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to them in the
Agreement.

2.Approval Period.  Section 4.1.1 of the Agreement is hereby modified to provide
that the Approval Period shall expire at 5:00 p.m. Central time on January 31,
2018.

3.No Other Change. Except as expressly provided in this Amendment, all
provisions of the Agreement shall remain in full force and effect, and the
parties hereby ratify and confirm the terms of the Agreement as amended by this
Amendment. If there is any inconsistency between the terms of this Amendment and
the Agreement, the terms of this Amendment shall prevail.

4.Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws of the State of Florida without giving effect to the
choice of law provisions thereof.

5.Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by any party hereto,
each party hereto agrees to perform, execute and deliver any further deliveries
and assurances as may be reasonably necessary to effectuate the provisions
contained herein or contemplated hereby.

6.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be binding as of the date first written above, and all of which
shall constitute one and the same instrument. Each such copy may be a pdf copy
and shall be deemed an

 

--------------------------------------------------------------------------------

 

original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SELLER:

 

NUVO RIVERSIDE, LLC,

a Florida limited liability company

 

 

By:      /s/ Gary Cardamone        

Name: Gary Cardamone

Title: Manager

 

 

 

PURCHASER:

 

SST IV ACQUISITIONS, LLC,

a Delaware limited liability company

 

 

By:     /s/ Michael S. McClure              

Name: Michael S. McClure

Title:    President

 

 

 